Case 1:20-cr-00489-FB Document 1 Filed 10/29/20 Page 1 of 6 PageID #: 1




l\1RM:FAC
F. #2020R00243

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X
UNITED STATES OF AMERICA                              INDICTMENT
                                                                1:20-cr-00489 (FB)(CLP)
      - against-                                      Cr. No. - - - - - - - - - - -
                                                      (T. 18, U.S.C., §§ 641, 98l(a)(l)(C) and
KEYAWNIA ROSS,                                         3551 et seq.; T. 21, U.S.C., § 853(p);
                                                       T. 28, U.S.C., § 246l(c))
                       Defendant.

---------------------------X
THE GRAND JURY CHARGES:

                                     INTRODUCTION

              At all times relevant to this Indictment, unless otherwise indicated:

              1.     The defendant KEYAWNIA ROSS was employed as a correctional

officer at the Metropolitan Detention Center in Brooklyn, New York. ROSS's employer

was the Federal Bureau of Prisons ("BOP"), an agency of the United States Department of

Justice ("DOT').

              2.     In or about and between February 2019 and July 2019, the defendant

KEYAWNIA ROSS submitted false claims for unemployment benefits to the New York

State Department of Labor ("NYS DOL''). In each submission, ROSS certified that she was

unemployed, available to take on new work and eligible for benefits when, in fact, she was

employed by the BOP, reporting to work and receiving her federal salary. As a result,

ROSS received and retained more than $9,600 in unemployment benefits from NYS DOL.
Case 1:20-cr-00489-FB Document 1 Filed 10/29/20 Page 2 of 6 PageID #: 2


                                                                                             2


              3.     DOJ reimbursed NYS DOL for all unemployment benefits payments

made to BOP employees. Accordingly, all of the unemployment benefits that ROSS

received were moneys of the federal government.

              4.     On March 27, 2020, the President of the United States signed into law

the Coronavirus Aid, Relief, and Economic Security ("CARES") Act. In light of the

ongoing health crisis related to the novel coronavirus (COVID-19), the CARES Act allocated

additional unemployment benefits for eligible individuals. Specifically, Section 2104 of the

CARES Act established a temporary emergency increase in unemployment benefits, referred

to as the Federal Pandemic Unemployment Compensation ("FPUC") program, and made

certain individuals eligible to receive $600 per week in unemployment benefits.

              5.     Under the CARES Act, each state seeking to pay FPUC benefits was

required to request funds from a general account established by the United States Department

of the Treasury ("U.S. Treasury") to pay all FPUC claims. From that general account, states

received a monthly allotment, which was projected to equal 100% of the estimated total of

FPUC claims to be paid that month. Using these allotments from the U.S. Treasury, NYS

DOL made payments to individuals who submitted claims for unemployment benefits.

              6.     In or about and between May 2020 and June 2020, the defendant

KEYAWNIA ROSS again submitted false claims for unemployment benefits to NYS DOL.

As before, ROSS certified that she was unemployed, available to work and eligible for

benefits when, in fact, she was employed by the BOP, reporting to work and receiving her

federal salary. As a result, ROSS received and retained more than $8,100 in unemployment

benefits from NYS DOL, including FPUC benefits.
 Case 1:20-cr-00489-FB Document 1 Filed 10/29/20 Page 3 of 6 PageID #: 3


                                                                                            3


              7.      All of the unemployment benefits that ROSS received were moneys of

the federal government.

                                        COUNT ONE
                                    (Theft of Public Money)

               8.     The allegations contained in paragraphs one through seven are

realleged and incorporated as if fully set forth in this paragraph.

               9.     In or about and between February 2019 and July 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant KEYAWNIA ROSS did knowingly, willfully and without lawful authority

embezzle, steal, purloin and convert to her own use money and things of value of the United

States and a department and agency thereof, to wit: money of the United States Department

of Justice, the aggregate value of which exceeded $1,000.

               (Title 18, United States Code, Sections 641 and 3551 et seq.)

                                        COUNT TWO
                                    (Theft of Public Money)

               10.     The allegations contained in paragraphs one through seven are

realleged and incorporated as if fully set forth in this paragraph.

               11.     In or about and between May 2020 and June 2020, both dates being

approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendant KEYA WNIA ROSS did knowingly, willfully and without lawful authority

embezzle, steal, purloin and convert to her own use money and things of value of the United

States and a department and agency thereof, to wit: money of the United States Department
 Case 1:20-cr-00489-FB Document 1 Filed 10/29/20 Page 4 of 6 PageID #: 4


                                                                                                     4

of Justice and money of the United States Department of Treasury, the aggregate value of

which exceeded $1,000.

               (Title 18, United States Code, Sections 641 and 3551 et seq.)

                             CRIMINAL FORFEITURE ALLEGATION

               12.     The United States hereby gives notice to the defendant that upon her

conviction of either of the offenses charged herein, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United

States Code, Section 2461 (c), which require any person convicted of any such offense to

forfeit any property, real or personal, constituting, or derived from, proceeds obtained

directly or indirectly as a result of such offense.

               13.     If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                       (a)      cannot be located upon the exercise of due diligence;

                       (b)      has been transfe1Ted or sold to, or deposited with, a third party;

                       (c)      has been placed beyond the jurisdiction of the court;

                       (d)      has been substantially diminished in value; or

                       (e)      has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
 Case 1:20-cr-00489-FB Document 1 Filed 10/29/20 Page 5 of 6 PageID #: 5



                                                                                               5

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 98l(a)(l)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461(c))




                                                               ~1-----------
                                                                 FOREPERSON

  MlfJJ~
SETH D. DUCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
                  Case 1:20-cr-00489-FB Document 1 Filed 10/29/20 Page 6 of 6 PageID #: 6



F.#: 2020R00243
FORMDBD-34              No.
JUN.85

                              UNITED STATES DISTRICT COURT
                                        EASTERN District of NEW YORK

                                                CRIMINAL DIVISION

                                  THE UNITED STATES OF AMERICA
                                                              vs.

                                                   KEYAWNIA ROSS,
                                                                                     Defendant.

                                                 INDICTMENT
                          (T. 18, U.S.C., §§ 641, 98l(a)(l)(C) and 3551 et gg.; T. 21, U.S.C.,
                                           § 853(p); T. 28, U.S.C., § 2461(c))


                        - - At,u,M/1. _____ ~ - - - •                                   ----
                                                                                       Foreperson


                        Filed in open court this--------- ________ day.

                        of------------ A.D. 20 ____ _

                                                                                            Clerk


                        Bail,$ __________ _



                              Fra11kA. Cava11agh, Assistant U.S. Attomey (631) 715-7832
